960 F.2d 145
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl Louis EMERSON, Petitioner-Appellant,v.STATE of Maryland;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 92-6143.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 21, 1992

Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
Carl Louis Emerson-Bey, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Cathleen C. Brockmeyer, Assistant Attorney General, Baltimore, Maryland, for Appellees.
OPINION
PER CURIAM:


1
Carl Louis Emerson appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Emerson v. State of Maryland, No. CA-91-1739-JFM (D. Md. Dec. 27, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED